DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angled facets of the lens, as claimed in claim 1, line 13, and claim 12, line 16 and 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 7-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 6-9, and claim 12, lines 8-11, the applicant recites “at an angle with respect to a reference plane that extends parallel with a longitudinal length of the fixed structure, the angle being defined by the reference plane and a line bisecting the image projector, the angle being less than 90 degrees.” This limitation is indefinite. In particular, the applicant claims “an angle,” “a reference plane” that is parallel with “a longitudinal length,” and “a line bisecting…”. While it is understood that the angle is defined by the reference plane and the bisecting line of the image projector, 
In regard to claim 1, line 11, and claim 12, lines 13-14, the applicant recites “the light source…” This limitation lacks proper antecedent basis. As best understood, the applicant is referring to the light source of the image projector, and will be examined as such. However, as “the angle” is arbitrary as discussed above, where the prior art teaches a puddle lamp, it will be interpreted to project at “the angle.” 
In regard to claim 1, line 12, and claim 12, lines 15, the applicant recites “…at the angle with respect to light projected by the at least one light.” This limitation is indefinite. The applicant has not defined a narrow beam or collimated light coming from the fixed structure (the “at least one light” is a part of the fixed structure as claimed in line 4), and so the Examiner is unsure how this claim is to be interpreted—light is emitted spherically, so it would be reasonable to assume that there is some light that emits at an 
In regard to claim 12, line 15, the applicant recites “at least one light.” This limitation lacks proper antecedent basis. The Examiner assumes this is an artifact from the amendment of claim 1, and that it refers to the light of the light bar in line 6.
In regard to claim 1, line 13, and claim 12, lines 16-17, the applicant recites “a lens that includes one or more angled facets to compensate for the angle.” This limitation is indefinite. The Examiner cannot begin to guess what is meant by “compensate for the angle.”  The Examiner cannot determine the metes and bounds of this claim—this is functional language, but fails to elucidate its actual function. At best, the Examiner will treat this as reciting that the lens structure adjusts the light emitting axis of the light source of the image projector, and projects the image at an angle relative to that axis—a known feature. 
Appropriate correction is required for all matters.
Claims 1-4 and 7-11 are further rejected for depending on claim 1.
Claims 13-18 and 20 are further rejected for depending on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 2, 4, 5, 7-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiden et al (US 2011/0211362 A1) in view of Kuhl et al (US 2018/0361915 A1), and further, in view of Messenger et al (US 2019/0111847 A1).
In regard to claim 1 and 2, Heiden et al disclose a vehicle light (Figure 2) assembly comprising: 
a fixed structure (20) configured to be assembled to a vehicle body component of a vehicle; and 
at least one light (26) fixed to the fixed structure and is configured to illuminate a first external area that is in the vicinity of the vehicle. (Figures 1-6; see at least [0022]-[0037])
Heiden et al fail to disclose an image projector. 
Kuhl et al teach an image projector (7) fixed to the fixed structure and is configured to project an image onto a second external area that is in the vicinity of the first external area, and as recited in claim 2, wherein the image projector is a logo projector that projects a logo of the vehicle. (Figures 1-5; see at least [0027]-[0038])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the logo projector of Kuhl et al into the rocker light strip of Heiden et al in order to combine an illumination and projection effect.
In regard to the amendment filed 01/26/2021, in lines 6-9, the combination of Heiden et al and Kuhl et al would teach that the image projector having a housing that is fitted to an end of the fixed structure at an angle with respect to a reference plane that extends parallel with a longitudinal length of the fixed structure (the fixed structure is three-dimensional and “a longitudinal length” is poorly defined), the angle being defined by the reference plane and a line bisecting the image projector (i.e. any line that cuts through the image projector is a line that bisects it), the angle being less than 90 degrees (there is some arbitrary bisecting line that forms an acute angle with an arbitrary reference plane). As discussed in the 112(b) rejection above, these limitations are problematically broad. Where the reference plane and bisecting line are arbitrary, there is some acute angle between them. 
However, even under a narrow interpretation, throughout the prior art, puddle lamps project their images (such as the Mercedes-Benz three-pointed star or Ford’s Mustang) at any number of angles, and where the combination of Heiden et al and Kuhl et al teaches a known illuminated rocker panel for ground effects with a known puddle lamp for branding, it would have been obvious to one of ordinary skill in the art at the time of filing to angle the direction of the puddle lamp relative to the rocker panel in order to direct the puddle lamp image to a desired location.
Moreover, in regard to the amendment filed 01/26/2021, in lines 11-13, the combination of Heiden et al and Kuhl et al would teach that the light source (assumed to be the light source of the image projector) extends from the housing of the image projector to project the image at the angle with respect to light projected by the at least one light (of the rocket panel). As discussed in the 112(b) above, the light of the rocker panel emits at a relatively wide angle, and where “the angle” is both indefinite and broad, it can be said that the image is projected at an angle relative to the light the rocker panel.
Heiden et al and Kuhl et al fail to explicitly teach the image projector has a lens that includes one or more angled facets to compensate for the angle.
Messenger et al teaches an image projector that has a lens that includes one or more angled facets (a lens is curved, and these curves are facets, and are provided at an angel) to compensate for the angle. (See [0076])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the lens of Messenger et al to the image projector of the combination of Heiden et al and Kuhl et al in order to angle the image and direct it to a desired location.

In regard to claim 4, the combination of Heiden et al and Kuhl et al teach that the at least one light and the image projector are configured to illuminate the first and second external areas in concert. (When the two illumination systems are combined, there would be no limitation in combining them which would prevent them from working at the same time, and thus they would be able to illuminate in concert.)

In regard to claim 5, the combination of Heiden et al and Kuhl et al teach that the at least one light is fixed to the fixed structure at a first location (along the entire length of the rocker) and the image projector is fixed to the fixed structure at a second location that is different from the first location (near the front of the rocker).

Heiden et al disclose that the at least one light includes a plurality of lights that are fixed to the fixed structure. (Figures 1-6; see at least [0022]-[0037])

In regard to claim 8, the combination of Heiden et al and Kuhl et al teach that the image projector includes a housing that is fixed to the end of the fixed structure, and the housing houses a light source that illuminates the image projected by the image projector. (To clarify why this limitation is anticipated, the term “housing” can be nearly anything, and regardless of the structure of the projector, there will be some element which the Examiner could call a housing. Further, a projector, in order to be called a projector, requires a light source and an image—simply by disclosing a projector in Kuhl et al, it is implied that there is a light source and image to project.) 

In regard to claim 9, Heiden et al disclose that each of the plurality of lights includes a light source that is a light emitting diode. (See at least claim 6)
The combination of Heiden et al and Kuhl et al fail to disclose, however, that the light source of the projector is an LED. However, LEDs are old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to use an LED in the projector of the combination of Heiden et al and Kuhl et al in order to extend the working life of the projector before requiring service.

Heiden et al and Kuhl et al fail to teach an electric control module that is electrically connected to the at least one light and the image projector, the electric control module providing electrical power to both the at least one light and the image projector.
However, electric control modules are notoriously well-known in the art of illumination, and as it has become commonplace to centralize all vehicle functions to a central computer, it would have been obvious to one of ordinary skill in the art at the time of filing to connect the light sources and projector to a single controller in order to reduce the number of controllers needed and to power the light sources.

In regard to claim 11, the combination of Heiden et al and Kuhl et al fail to teach the housing of the image projector further houses a circuit board electrically connected to the electric control module and to the light source of the image projector to regulate electric current transferred from the electric control module to the light source of the image projector. However, while providing an LED without a circuit board of any kind is possible, doing so complicated the design of the required circuits. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a circuit board in the projector to both receive power from the vehicle and to power the light source of the projector in order to simplify the circuit design of the system.

In regard to claim 12, Heiden et al disclose a vehicle comprising: 
a rocker panel (18); 
a rocker panel trim (20) that is fixedly attached to the rocker panel; and 
(26) assembled between the rocker panel and the rocker panel trim, the light assembly having a light bar that is configured to illuminate a first external area that is in the vicinity of the vehicle. (Figures 1-6; see at least [0022]-[0037])
Heiden et al fail to disclose an image projector. 
Kuhl et al teach an image projector (7) that is configured to project an image onto a second external area that is in the vicinity of the first external area. (Figures 1-5; see at least [0027]-[0038])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the logo projector of Kuhl et al onto the end of the light bar of Heiden et al in order to combine an illumination and projection effect.
In regard to the amendment filed 01/26/2021, in lines 8-11, the combination of Heiden et al and Kuhl et al would teach that the image projector having a housing that is fitted to an end of the fixed structure at an angle with respect to a reference plane that extends parallel with a longitudinal length of the fixed structure (the fixed structure is three-dimensional and “a longitudinal length” is poorly defined), the angle being defined by the reference plane and a line bisecting the image projector (i.e. any line that cuts through the image projector is a line that bisects it), the angle being less than 90 degrees (there is some arbitrary bisecting line that forms an acute angle with an arbitrary reference plane). As discussed in the 112(b) rejection above, these limitations are problematically broad. Where the reference plane and bisecting line are arbitrary, there is some acute angle between them. 
Heiden et al and Kuhl et al teaches a known illuminated rocker panel for ground effects with a known puddle lamp for branding, it would have been obvious to one of ordinary skill in the art at the time of filing to angle the direction of the puddle lamp relative to the rocker panel in order to direct the puddle lamp image to a desired location.
Moreover, in regard to the amendment filed 01/26/2021, in lines 13-17, the combination of Heiden et al and Kuhl et al would teach that the light source (assumed to be the light source of the image projector) extends from the housing of the image projector to project the image at the angle with respect to light projected by the at least one light (of the rocket panel). As discussed in the 112(b) above, the light of the rocker panel emits at a relatively wide angle, and where “the angle” is both indefinite and broad, it can be said that the image is projected at an angle relative to the light the rocker panel.
In line 13, however, the combination of Heiden et al and Kuhl et al fail to explicitly teach the image projector has a lens that includes one or more angled facets to compensate for the angle.
Messenger et al teaches an image projector that has a lens that includes one or more angled facets (a lens is curved, and these curves are facets, and are provided at an angel) to compensate for the angle. (See [0076])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the lens of Messenger et al to the image projector of the combination of Heiden et al and Kuhl et al in order to angle the image and direct it to a desired location.

In regard to claim 13, Heiden et al disclose that the light assembly is installed to the rocker panel. (Figures 1-6; see at least [0022]-[0037])

In regard to claim 14, Heiden et al disclose that the light bar includes a plurality of light sources that illuminate the first external area. (Figures 1-6; see at least [0022]-[0037])

In regard to claim 15, the combination of Heiden et al and Kuhl et al fail to teach an electric control module that is electrically connected to the at least one light and the image projector, the electric control module providing electrical power to both the at least one light and the image projector.
However, electric control modules are notoriously well-known in the art of illumination, and as it has become commonplace to centralize all vehicle functions to a central computer, it would have been obvious to one of ordinary skill in the art at the time of filing to connect the light sources and projector to a single controller in order to reduce the number of controllers needed and to power the light sources.

In regard to claim 16, the combination of Heiden et al and Kuhl et al fail to teach interior map lights that are welcome lights configured to illuminate upon detecting an activation signal that signifies that the vehicle is in a predetermined condition, the 
However, interior vehicle lights that illuminate when the vehicle has been unlocked is an old and well-known feature in vehicle illumination, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide this known illumination feature to the combination of Heiden et al and Kuhl et al in order to allow an operator to see inside the vehicle before entering it.

In regard to claim 18, the combination of Heiden et al and Kuhl et al teach that the fixed structure is stationary with respect to a vehicle body having the vehicle body component. (This claim is broader than argued—yes, there’s a door that is sometimes moved, but it can be agreed that the door is closed when the vehicle is in motion. Thus, there agreed times when the fixed structure is stationary with respect to the vehicle body, and thus the claim under BRI is satisfied.)

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiden et al (US 2011/0211362 A1) in view of Kuhl et al (US 2018/0361915 A1) and Messenger et al (US 2019/0111847 A1), and further, in view of Jutila et al (US 2013/0229820 A1).
In regard to claim 3, Heiden et al fail to disclose that the light is configured to illuminate upon detecting an activation signal.
Jutila et al teaches a light (36) formed on the rocker of a vehicle that is a welcome light of the vehicle that is configured to illuminate upon detecting an activation signal that signifies that the vehicle is in a predetermined condition, the predetermined condition being at least one of a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (as stated in [0024], the light is activated by unlocking the door). (Figure 1; see at least [0024])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the controller of Jutila et al into the lighting system of Heiden et al in order to illuminate the area surrounding a vehicle the moments before it is to be entered. 

In regard to claim 17, the combination of Heiden et al and Kuhl et al fail to teach that the electric control module is a welcome light electric control module that is configured to provide electrical power to the light bar and the image projector in concert with the interior map lights of the vehicle.
Jutila et al teaches a light (36) formed on the rocker of a vehicle that is a welcome light of the vehicle that is configured to illuminate upon detecting an activation signal that signifies that the vehicle is in a predetermined condition, the predetermined condition being at least one of a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (as stated in [0024], the light is activated by unlocking the door). (Figure 1; see at least [0024])
Jutila et al. As both lighting systems would be controlled by the same vehicle CPU, and that both lighting systems allow an operator sight of a vehicle before entering, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the two illumination effects such that both the interior map lights and exterior rocket lights illuminate upon unlocking the door in order to improve the safety of the situation where an operator is entering the vehicle at night or in a poorly illuminated garage.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
The Examiner does not clearly understand the claimed invention due to the indefiniteness of the claim scope in the amended claims. However, to address the narrowest interpretation of the amendment, and as addressed above in the prior art rejection, illuminated rocket panels as taught by Heiden et al and puddle lamps as taught by Kuhl et al are known in the art. It would have been obvious to a PHOSITA to simply combine the two concepts. 
Regarding the lens structure, lenses for adjusting the angle of light are ubiquitously old and well-known. Not only is there a suggestion in Kuhl et al of angling the light of the image (see Figure 1: clearly, the image projector 7 emits over a wide angle in the region 8), Messenger et al teaches a puddle lamp (see [0080]) with a lens (Fig 2, 140; see [0076]) that “controls both the projection angle or spread of a focusing of the image.” 
Regarding the facets, this is a broad term, and the Examiner interprets the shape of the lens as its facets. However, the applicant will be unable to argue for criticality of this feature as it was not depicted in the Drawings at time of filing—only subject matter both disclosed and depicted at time of filing can be argued to be critical to the applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/           Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875